Filed 6/10/21 Pickett v. Kelsey CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 NATHANAEL PICKETT I,

          Plaintiff and Appellant,                                       E074236, E075070

 v.                                                                      (Super.Ct.No. CIVDS1618482)

 BILL KELSEY,                                                            OPINION

          Defendant and Respondent.



         CONSOLIDATED APPEALS from the Superior Court of San Bernardino County.

John M. Tomberlin, Judge. Affirmed.

         Law Office of Robert D. Conaway and Robert D. Conaway for Plaintiff and

Appellant.

         Silver & Wright, John M. Fujii and Adrianna C. Paige for Defendant and

Respondent.

         Plaintiff Nathanael Pickett I appeals from a judgment of dismissal entered after

defendant Bill Kelsey’s demurrer to Pickett’s amended complaint was sustained without

leave to amend. We affirm.


                                                             1
                                      BACKGROUND

       According to the allegations in Pickett’s amended complaint, in November 2015, a

San Bernardino County Sheriff’s deputy shot and killed Pickett’s son. Kelsey is a

civilian who was on a ride-along with the deputy the day of the killing. When the deputy

approached Pickett’s son, who was on foot, Kelsey exited the vehicle along with the

deputy. The deputy pushed Pickett’s son, and Pickett’s son fell to the ground. Kelsey

kicked Pickett’s son while he was on the ground. While Pickett’s son remained on the

ground, the deputy shot and seriously wounded him. The deputy and Kelsey then

punched and kicked Pickett’s son, who ultimately died from his injuries.

       In May 2016, the decedent’s mother filed a wrongful death action in federal court.

Pickett filed the instant state court action in November 2016, alleging numerous causes of

action against several defendants. Against Kelsey, Pickett alleged three causes of action:

(1) excessive force under 42 U.S.C. section 1983 (42 U.S.C. § 1983), (2) excessive force

under Civil Code section 52.1 (unlabeled statutory references are to this code), and (3)

excessive force under section 51.7.

       The following year, in March 2017, the decedent’s mother filed an amended

complaint, naming as defendants the county, the deputy, and Kelsey. Several weeks later

the state court action was stayed pending resolution of the federal action. In May 2017,

Pickett joined as a plaintiff in the federal action, with the federal court finding Pickett to

be an indispensable party to that action. Against Kelsey, the operative federal complaint

alleged unconstitutional excessive force under 42 U.S.C. § 1983 (second cause of action),



                                               2
denial of civil rights under section 52.1 (eleventh cause of action), and violation of

Pickett’s rights under section 51.7 (twelfth cause of action).

       The parties in the federal action filed cross-motions for summary judgment. The

decedent’s mother opposed the defendants’ motion, and Pickett joined her opposition.

The federal court entered summary judgment in favor of Kelsey on the claims under 42

U.S.C. § 1983 and the claim under section 52.1. With respect to the claim under section

51.7 (the twelfth cause of action) and numerous other claims, the federal court ruled as

follows: “In her opposition to Defendants’ Motion, Plaintiff abandoned her third, fourth,

fifth, eighth, and twelfth causes of action. Plaintiff confirmed this at oral argument, so

these claims are deemed dismissed.” In the conclusion section of the federal court’s

ruling, the court reiterated: “Plaintiffs’ third, fourth, fifth, eighth, and twelfth causes of

action are DISMISSED.”

       In the joint pretrial conference order, the federal court listed the plaintiffs’ claim

under section 51.7 as among those claims that had “been dismissed.” The federal court

listed the claims that remained against Kelsey as being negligence, assault and battery,

and false arrest/imprisonment. The order concluded by explaining the superseding effect

of the order as follows: “The foregoing admissions having been made by the parties, and

the parties having specified the foregoing issues remaining to be litigated, this Final

Pretrial Conference Order shall supersede the pleadings and govern the course of the trial

of this cause, unless modified to prevent manifest injustice.”




                                               3
       On the first day of trial, the plaintiffs (Pickett and his son’s mother) moved to

dismiss Kelsey from the federal action. Pickett requested that the federal court dismiss

the action against Kelsey without prejudice, while the decedent’s mother requested that

the dismissal be with prejudice. The federal court orally ruled as follows: “So I will

grant the motion to dismiss. I’m not going to say it’s with prejudice as it relates to

[Kelsey] in this action.” In response to a request for clarification from Kelsey’s attorney,

the federal court stated: “As it relates to both motions, I am going to grant the motion to

dismiss without prejudice as it relates to [Kelsey] in this action and this action only.”

       After a jury trial, the jury returned a special verdict in favor of Pickett and the

decedent’s mother and against the deputy and the county. The jury awarded damages as

follows: (1) $7 million to the decedent for the loss of his enjoyment of life and for his

predeath pain and suffering (survival damages), (2) $6.5 million to the decedent’s mother

for past and future loss of companionship, (3) $2 million to Pickett for past and future

loss of companionship, and (4) $18 million total punitive damages to the decedent’s

mother and Pickett. The federal court struck the punitive damages award in its entirety,

denied the plaintiffs’ request for treble damages under section 52, subdivision (a), and

apportioned the survival damages equally between Pickett and the decedent’s mother. In

November 2018, Pickett executed a settlement agreement, releasing the county and the

deputy from any and all claims in exchange for $5.7 million and the county’s dismissal of

its appeal.




                                               4
       In June 2019, Pickett requested that the superior court lift the stay of the state

court action. Kelsey thereafter demurred, arguing that the claims against him had already

been resolved in the federal action. With respect to the claim under section 51.7, Kelsey

argued that the claim should be dismissed with prejudice because the federal court had

dismissed the claim as abandoned on the defense motion for summary judgment. In

support of the demurrer, Kelsey requested that the court judicially notice various

documents from the federal court action.

       In opposition, Pickett argued that the demurrer was time-barred and that the action

being pursued was a survival action unaffected by the federal action. With respect to the

federal court’s treatment of the claims against Kelsey, Pickett argued: “No judgment was

rendered on Kelsey in any Court apart from the ruling on the County’s motion for

summary judgment in federal court. Kelsey in fact was dismissed without prejudice from

the federal action.”

       The trial court granted Kelsey’s request for judicial notice and sustained the

demurrer without leave to amend. The court concluded that the claims were precluded by

res judicata because Pickett was a plaintiff in his personal and successor capacities in the

federal action and the “two causes of action asserted against Kelsey are the same causes

of actions that were alleged in the prior federal action and both lawsuits arise from the

same incident.” The trial court explained that “the pending claims could have been

brought by Pickett and/or the estate, but they voluntarily dismissed the claims against

Kelsey.”



                                              5
                                       DISCUSSION

       On appeal, Pickett argues that the trial court erred by dismissing the civil rights

claim under section 51.7 on the basis of res judicata, because the civil rights claim is a

survival claim, thus “defeating the single action, res judiciata[sic]/collateral estoppel,

merger arguments.” (Boldface and capitalization omitted.) Kelsey claims that Pickett

has forfeited his arguments on appeal by failing to set forth an accurate and complete

summary of the pertinent facts. Kelsey further contends that Pickett forfeited his

challenge by failing to address in his opening brief the federal court’s dismissal of the

section 51.7 claim on the parties’ motions for summary judgment. We agree with Kelsey

on these points.

       We presume that appealed judgments are correct. (Denham v. Superior Court

(1970) 2 Cal.3d 557, 564.) The appellant bears the burden of affirmatively demonstrating

error and providing an adequate record on appeal. (Maria P. v. Riles (1987) 43 Cal.3d

1281, 1295 (Maria P.); Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th 270, 277

(Hernandez).) Under the California Rules of Court, an appellant must provide “a

summary of the significant facts limited to matters in the record” in the opening brief.

(Cal. Rules of Court, rule 8.204(a)(2)(C).) An appellant’s failure to comply with this rule

may result in forfeiture on appeal. (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1247

(Nwosu).)

       Pickett’s opening brief does not comply with those requirements, because Pickett

does not provide “a summary of the significant facts.” (Cal. Rules of Court, rule



                                              6
8.204(a)(2)(C).) The trial court found that the section 51.7 claim was barred by res

judicata because it was dismissed on summary judgment in the federal court action.

What happened in the federal action consequently is highly relevant to the present action.

But in the section of the opening brief entitled “relevant facts,” Pickett describes only his

operative complaint’s allegations against Kelsey. In the following section, Pickett

summarizes the argument he presented in the trial court. In addition, scattered references

to the federal action appear throughout the brief, but those references provide an

incomplete and inaccurate account of the federal court action. For example, the opening

brief contains no information about the federal court ruling on the cross-motions for

summary judgment. Instead, Pickett quotes some of the undisputed material facts

supporting the defendants’ motion in that action and some of the federal court’s factual

findings in its ruling, but he never describes or even mentions the federal court’s ruling

on the section 51.7 claim against Kelsey. Because Pickett does not fully and accurately

summarize the material facts, we consider Pickett’s challenge to the trial court’s

dismissal of the section 51.7 claim forfeited. (Nwosu, supra, 122 Cal.App.4th at

p. 1247.)

       In addition to failing to provide an adequate summary of the pertinent facts,

Pickett mischaracterizes the record concerning the federal court’s dismissal of the section

51.7 claim against Kelsey. Pickett erroneously claims that the federal court’s dismissal

without prejudice of Kelsey on the first day of trial incorporated the section 51.7 claim.

But the federal court had already dismissed the section 51.7 claim as abandoned at the



                                              7
summary judgment stage. Consequently, all of Pickett’s arguments about why the trial

court erred in finding his section 51.7 claim barred by res judicata are based on the

factually inaccurate assumption that the trial court dismissed the section 51.7 claim

without prejudice on the first day of trial.

       Pickett does not concede the error in his reply brief. Instead, he falsely claims that

the section 51.7 claim “was not knocked out by summary judgment.” In making this

erroneous claim, Pickett focuses exclusively on the federal court’s ruling granting

summary judgment on the merits to Kelsey on the claims under section 52.1 and 42

U.S.C. § 1983. Pickett ignores the remaining language of the federal court ruling, in

which the federal court dismissed the section 51.7 claim because the plaintiffs abandoned

it by failing to oppose the defendants’ motion on that claim. The decedent’s mother’s

counsel expressly conceded the abandonment at the summary judgment hearing. And

there is no indication in the record that Pickett’s counsel did otherwise. Moreover, in

dismissing the abandoned claims, the federal court specifically referred to both of the

“[p]laintiffs’” claims.

       In his reply brief, Pickett appears to argue that the federal court’s joint pretrial

conference order recognized that the section 51.7 claim survived summary judgment.

Again, Pickett ignores the language of the order. The federal court’s joint pretrial

conference order expressly provided that the plaintiffs’ claim under section 51.7 was one

of the claims that had “been dismissed” in the action and that the only claims remaining

against Kelsey were negligence, assault and battery, and false arrest/imprisonment.



                                               8
According to the joint pretrial conference order, “the parties,” including Pickett, agreed

that those were the only issues (as to Kelsey) that “remain[ed] to be litigated.” (Italics

added.)

       Because of Pickett’s erroneous characterization of the record, he does not make

any argument about why the federal court’s dismissal of the section 51.7 claim as

abandoned at the summary judgment stage did not operate as a bar to pursuing the same

claim in the instant state court action. Pickett has consequently forfeited any argument

that the trial court erred by sustaining Kelsey’s demurrer on that basis. (Hernandez,

supra, 37 Cal.App.5th at p. 277.) Pickett has therefore failed to carry his burden of

showing that the trial court erred, so we must affirm the judgment.1 (Ibid.)

                                      DISPOSITION

       The judgment is affirmed. Kelsey shall recover his costs of appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                MENETREZ
                                                                                             J.


We concur:

RAMIREZ
                        P. J.
McKINSTER
                           J.



1      Pickett also fails to make any argument in his opening brief concerning the trial
court’s dismissal of his claim under 42 U.S.C. § 1983. He therefore has failed to carry
his burden of showing that the trial court erred by sustaining the demurrer as to that claim
as well. (Hernandez, supra, 37 Cal.App.5th at p. 277.)

                                              9